— In a proceeding to invalidate a certificate of nomination filed with the Rockland County Board of Elections nominating Charles C. Holbrook, Ann Marie Smith, Steven C. Kunis, Patricia Sheridan, Kenneth S. Rones, Donald Mallo, Scott B. Ugell, and Anthony D’Antoni as Conservative Party candidates in the General Election to be held on November 5, 1991, for the public offices of Supervisor of the Town of Clarkstown, Council Member, Council Member, Town Clerk, Justice, Justice, Justice, and Superintendent of Highways, respectively, the petitioner appeals from a judgment of the Supreme Court, Rockland County (Lefkowitz, J.), dated October 9, 1991, which dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
The petitioner Daniel A. Cea sought the nullification of the caucus of the Conservative Party and the invalidation of the certificate of nomination filed with the Rockland County Board of Elections nominating certain individuals as Conservative Party candidates in the General Election to be held November 5, 1991. The gravamen of his objections was that the Conservative Party had not complied with Election Law § 6-108, by not publishing or posting the time and place of its *838nominating caucus for town offices, and that the caucus which was held on August 29, 1991, was improper because the Town Chairman was not present, allegedly in violation of Election Law § 6-108. These contentions are without merit.
Election Law § 6-108 (3) provides in pertinent part that, "notice of any party caucus held for making party nominations of candidates for town offices shall be given by proper party authorities * * * by posting in ten public places in the town at least ten days preceding the caucus * * * There shall be a chairman and secretary * * * and they shall take the constitutional oath of office before acting”.
On October 3, 1991, a hearing was held and a review of the hearing transcript reveals no defects or irregularities in the conduct of the caucus or the resulting nominations sufficient to warrant a reversal of the court’s decision that there was compliance with the pertinent provisions of the Election Law. Bracken, J. P., Kunzeman, O’Brien and Copertino, JJ., concur.